Case 1:18-cr-00259-PKC Document 334 Filed 06/04/21 Page 1of1

LAW OFFICES OF
FREDERICK L. SOSINSKY
45 BROADWAY, SUITE 30!0
NEW YORK, NEW YORK 160006

 

TELEPHONE (212) 285-2270
TELECOPIER (212) 248-0999
EMAIL: Freds@newyork-criminaldatense.com

June 5, 2021

VIA ECF

Hon. P. Kevin Castel

United States District Judge
Southern District of New York

500 Pearl Street
New York, New York 10007

Re: United States v. Gediminas Bertulis

ct, 18 Cr. 259 (PKC))
Dear Judge Castel:

. As discussed at the sentencing of my client Gediminas Bertulis earlier this weekl 1
am respectfully requesting that Your Honor enter an order directing Pretrial Services to
return to Mr. Bertulis his passport.

Thank you for your consideration.
ae Respectfully submitted,

Tied Sonied

Frederick L. Sosinsky

FLS:bms

Application Granted.

       

   
 
 

    

Lo ’ oa fe maa
aa ® Kevin Castel, US.D.S.

Zo 6-2!

So Ordered:

 
